83761: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32179: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83761


Short Caption:MELECH VS. DIST. CT. (NUVEDA, LLC)Court:Supreme Court


Related Case(s):78499, 79304, 79747, 79847, 80894, 82395, 83393, 83891, 85254


Lower Court Case(s):Clark Co. - Eighth Judicial District - A755479Classification:Original Proceeding - Civil - Prohibition


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Justice Gibbons for Justice SilverPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNorton Consulting and Investigations, LLCOgonna M. Brown
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


Amicus CuriaeStatham Advising Services, LLCJohn P. Sande, IV
							(Argentum Law)
						


PetitionerDotan Y. MelechBrian W. Boschee
							(Holley Driggs/Las Vegas)
						Mary E. Langsner
							(Holley Driggs/Las Vegas)
						Jessica M. Lujan
							(Holley Driggs/Las Vegas)
						Stacy H. Rubin
							(Holley Driggs/Las Vegas)
						John J. Savage
							(Holley Driggs/Las Vegas)
						


Real Party in InterestGreen Pastures Fund, LLC Series 1Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Christopher R. Miltenberger
							(Greenberg Traurig, LLP/Las Vegas)
						


Real Party in InterestGrowth Opportunities, LLCMark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Christopher R. Miltenberger
							(Greenberg Traurig, LLP/Las Vegas)
						


Real Party in InterestHighland Partners NV LLCDavid J. Malley
							(Jolley Urga Woodbury Holthus)
						William R. Urga
							(Jolley Urga Woodbury Holthus)
						


Real Party in InterestJakal Investments, LLCMark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Christopher R. Miltenberger
							(Greenberg Traurig, LLP/Las Vegas)
						


Real Party in InterestJonathan S. FennMark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Christopher R. Miltenberger
							(Greenberg Traurig, LLP/Las Vegas)
						


Real Party in InterestMI-CW Holdings LLCDavid J. Malley
							(Jolley Urga Woodbury Holthus)
						William R. Urga
							(Jolley Urga Woodbury Holthus)
						


Real Party in InterestMI-CW Holdings NV Fund 2 LLCDavid J. Malley
							(Jolley Urga Woodbury Holthus)
						William R. Urga
							(Jolley Urga Woodbury Holthus)
						


Real Party in InterestNuVeda, LLCMitchell D. Stipp
							(Law Office of Mitchell Stipp)
						


Real Party in InterestTRC-Evolution NV, LLCBrian R. Irvine
							(Dickinson Wright PLLC)
						Brooks T. Westergard
							(Dickinson Wright PLLC)
						


RespondentMark R. Denton


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


11/12/2021Filing FeeFiling fee paid. E-Payment $250.00 from John J. Savage. (SC)


11/12/2021Petition/WritFiled Petition for Writ of Prohibition. (SC)21-32447




11/12/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-32448




11/12/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-32450




11/12/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-32451




11/12/2021AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)21-32452




11/12/2021AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)21-32453




11/12/2021AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)21-32454




11/12/2021AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)21-32455




11/12/2021AppendixFiled Appendix to Petition for Writ - Volume 8. (SC)21-32456




11/12/2021AppendixFiled Appendix to Petition for Writ - Volume 9. (SC)21-32457




11/12/2021AppendixFiled Appendix to Petition for Writ - Volume 10. (SC)21-32458




11/12/2021AppendixFiled Appendix to Petition for Writ - Volume 11. (SC)21-32459




11/12/2021AppendixFiled Appendix to Petition for Writ - Volume 12. (SC)21-32460




11/12/2021AppendixFiled Appendix to Petition for Writ - Volume 13. (SC)21-32461




11/12/2021AppendixFiled Appendix to Petition for Writ - Volume 14. (SC)21-32462




11/12/2021AppendixFiled Appendix to Petition for Writ - Volume 15. (SC)21-32463




11/12/2021AppendixFiled Appendix to Petition for Writ - Volume 16. (SC)21-32464




11/12/2021AppendixFiled Appendix to Petition for Writ - Volume 17. (SC)21-32465




11/12/2021AppendixFiled Appendix to Petition for Writ - Volume 18. (SC)21-32466




11/19/2021MotionFiled Motion for Leave to File Amicus Curiae Brief. (BRIEF DETACHED AND FILED PER 1/12/22 ORDER)  (SC)21-33492




12/01/2021MotionFiled Statham Advising Services, LLC's Lawyer's Motion for Leave to File an Amicus Curiae Brief. (BRIEF AND APPENDIX DETACHED AND FILED PER 1/12/22 ORDER) (SC)21-34284




12/06/2021MotionFiled Motion for Expedited Review of Petition for Writ of Prohibition. (SC)21-34692




12/09/2021MotionFiled Highland Partners NV LLC's, MI-CW Holdings NV Fund 2 LLC's, and MI-CW Holdings LLC's Response to Motion for Expedited Review of Petition for Writ of Prohibition. (SC)21-35102




12/13/2021MotionFiled Petitioner's Reply to Highland Partners NV, LLCs, Mi-CW Holdings NV Fund 2 LLCs, Mi-CW Holdings LLC's Response to Motion for Expedited Review of Petition for Writ of Prohibition. (SC)21-35374




12/14/2021Order/ProceduralFiled Order Directing Supplementation of Appendix with Written Orders. Petitioner's supplemental appendix containing a copy of the district court's written orders due: 7 days. fn1 [At this time, we defer ruling on the motion for leave to file an amicus curiae brief and motion for expedited review of the petition.]   (SC)21-35612




12/17/2021AppendixFiled Petitioner's Supplemental Appendix. (SC)21-36091




01/12/2022Order/ProceduralFiled Order Directing Answer, Granting Motion for Expedited Review, and Granting Motions for Leave to File Amicus Curiae Briefs. Answer due:  21 days. Petitioner shall have 14 days from service of the answer to file and serve any reply. Additionally, petitioner has filed a motion for expedited review of this petition.  We grant the motion for expedited review and will expedite this matter to the extent allowed by this court's docket. Two separate motions for leave to file an amicus curiae brief have been filed by non-parties.  We grant these motions.  The clerk of this court shall detach the amicus curiae brief from the motion filed November 19, 2021, and file it separately.  Further, the clerk of this court shall detach the amicus curiae brief and related appendix from the motion filed December 1, 2021, and file those documents separately. (SC)22-01286




01/12/2022BriefFiled Amicus Brief for Norton Consulting and Investigations, LLC. (SC)22-01302




01/12/2022BriefFiled Statham Advising Services, LLC's Amicus Curiae Brief. (SC)22-01307




02/02/2022Petition/WritFiled Highland Partners NV LLC's, MI-CW Holdings NV Fund 2 LLC's, and MI-CW Holdings LLC's Answer to Petition for Writ of Prohibition. (SC)22-03528




02/02/2022AppendixFiled Highland Partners NV LLC's, MI-CW Holdings NV Fund 2 LLC's and MI-CW Holdings LLC's Appendix, Vol. 1 (HA0001-HA0103). (SC)22-03529




02/02/2022Petition/WritFiled Respondent TRC Evolution NV, LLC's Answer to Petition for Writ of Mandamus. (SC)22-03531




02/02/2022AppendixFiled Respondent TRC Evolution NV, LLC's Appendix to Answer, Vol. 2. (SC)22-03535




02/02/2022AppendixFiled Respondent TRC Evolution NV, LLC's Appendix to Answer, Vol. 3. (SC)22-03536




02/02/2022AppendixFiled Respondent TRC Evolution NV, LLC's Appendix to Answer, Vol. 4. (SC)22-03540




02/02/2022AppendixFiled Respondent TRC Evolution NV, LLC's Appendix to Answer, Vol. 1.  (SC)22-03553




02/02/2022Notice/IncomingFiled Errata to Respondent TRC Evolution NV, LLC's Answer to Petition for Writ of Prohibition. (SC)22-03590




02/02/2022Notice/IncomingFiled Real Parties in Interest Green Pastures Fund Investors', Jakal Investments, LLC, Jonathan F. Fenn and Growth Opportunities, LLC's Joinder in Answers. (SC)22-03594




02/16/2022Petition/WritFiled Petitioner's Reply to Answer to Petition. (SC)22-05155




07/19/2022Order/ProceduralFiled Order Regarding Stipulation.  The stay imposed by this court in Docket No. 83393 is modified as requested.  The parties shall have 30 days from the date of this order to file and serve either a stipulation or motion to dismiss these petitions or a report informing this court of the status of the district court proceedings.  The proceedings in these matters shall be suspended pending further order of this court.  Nos. 83393/83761/83891.  (SC)22-26302




08/26/2022Order/ProceduralFiled Order. Pursuant to the status report filed by the parties in response to this court's order entered July 19, 2022, the request for an extension of time is granted. The parties shall have until September 30, 2022, to file and serve either a stipulation or motion to dismiss these petitions or a report informing this court of the status of the district court proceedings. The proceedings in these matters shall remain suspended pending further order of this court. Nos. 83393/83761/83891. (SC)22-26894




08/26/2022MotionFiled Real Party in Interest NuVeda, LLC's Motion Objection to Settlement and Dismissal of Petition. (SC)22-26909




09/29/2022Notice/IncomingFiled Petitioners' Notice of Appearance for Stacy H. Rubin. (SC)22-30729




09/30/2022MotionFiled Petitioner's Motion to Voluntarily Dismiss Writ Petition. (SC)22-31027




10/03/2022MotionFiled Highland Partners NV LLC's, MI-CW Holdings NV Fund 2 LLC's, and MI-CW Holdings LLC's Joinder to Petitioner's Motion to Voluntarily Dismiss Writ Petition. (SC)22-31179




10/04/2022MotionFiled TRC - Evolution NV, LLC's Joinder to Petitioner's Motion to Voluntarily Dismiss Writ Petition. (SC)22-31310




10/05/2022MotionFiled NuVeda, LLC's Opposition to Receiver's Motion to Dismiss Writ Petition. (SC)22-31398




10/12/2022Order/DispositionalFiled Order Dismissing Petition. The motion for a voluntary dismissal is granted. "This writ of prohibition is dismissed." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in this matter under a general order of assignment.] EC/KP/MG. (SC)22-32179





Combined Case View